Citation Nr: 0949013	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  08-22 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1952 to January 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In February 2009, a videoconference hearing was held before 
the undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  The transcript of the hearing is in the claims 
folder.  

In July 2009, the case was remanded for examination of the 
Veteran and a medical opinion.  The required development has 
been completed and the Board now proceeds with its review of 
the appeal.  


FINDINGS OF FACT

1.  The Veteran's bilateral sensorineural hearing loss is the 
result of noise exposure during his active service.  

2.  The Veteran's tinnitus is the result of noise exposure 
during his active service.  


CONCLUSIONS OF LAW

1.  The Veteran's bilateral sensorineural hearing loss was 
incurred in active military service.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.385 (2009).  

2.  The Veteran's tinnitus was incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

By a letter dated in October 2007, the RO provided the 
Veteran with an explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The initial notice 
letter was provided before the adjudication of his claim in 
December 2007.  The Board also notes that in the October 2007 
letter additional notice was provided regarding potential 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  Therefore, the Board may decide the 
appeal without a remand for further notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The Veteran has had a hearing.  He had a VA 
examination.  A medical opinion has been obtained.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Criteria

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2009); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

What constitutes a hearing loss disability is defined by 
regulation.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).  

Organic diseases of the nervous system may be presumed to 
have been incurred during active military service if manifest 
to a degree of 10 percent within the first year following 
active service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  In this case, there is no 
competent medical evidence of a sensorineural hearing loss or 
tinnitus during the year after the Veteran completed his 
active service.  

Background

The Veteran contends that he incurred a hearing loss and 
tinnitus in service during rifle range training.  He explains 
that no hearing protection was afforded.  In his notice of 
disagreement, he reported that he was given a hearing test 
during an examination and was told that he had a hearing 
loss.  In his substantive appeal, he wrote that, on 
separation examination, he was given a hearing test using 
audio equipment, not the old 15 foot test as indicated in the 
records.  The audiometer operator was reported to ask if the 
Veteran knew he had a hearing loss.  The Veteran also reports 
that he has had ringing in his ears ever since service.  

The Veteran's service records show that he served as a 
teletype equipment mechanic and had service in Korea.  When 
examined for service, in April 1952, the Veteran's ears and 
drums were normal.  His hearing was 15/15 for whispered 
voice, in each ear.  On another general examination, in 
February 1953, the Veteran's ears and drums were again found 
to be normal.  Hearing was reported to be 15/15 for whispered 
and spoken voice, in each ear.  When the Veteran was examined 
for separation from active duty, in January 1955, the 
examining physician reported that his ears and drums were 
normal.  Hearing was reported to be 15/15 for whispered and 
spoken voice, in each ear.  The service treatment records do 
not document acoustic trauma or audiometric testing.  The 
service treatment records do not document any ear or hearing 
complaints, findings or diagnoses.  

Following service, over 33 years passed, without any medical 
record of ear or hearing complaints, findings or diagnoses.  
Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Private audiometric records begin in December 1978.  They 
show pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
10
0
60
65
55
LEFT
10
5
20
75
60
70

Subsequent private audiometric reports consistently 
demonstrated the presence of a high frequency hearing loss.  
Private audiometric testing in August 2002 showed pure tone 
thresholds, in decibels, were as follows:






HERTZ





250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
10
10
20
60
65
80
90
100
95
LEFT
5
5
25
65
70
95
100
105
95

Speech recognition ability was reported to be 35 percent in 
both ears.  

The private medical records do not document the presence of 
tinnitus; nor do they provide any opinion as to the relation 
of tinnitus or a hearing loss to service.  

The record contains VA clinical records.  These primarily 
focus on other health issues and do not provide any opinion 
as to the relation of tinnitus or a hearing loss to the 
Veteran's active service.  

In February 2009, the Veteran gave sworn testimony by video 
conference with the undersigned Veterans Law Judge.  He 
reported that, during training, he was exposed to noise from 
rifles, machine guns, hand grenades, and other small arms.  
He subsequently served as a telephone and then teletype 
repairman.  He had noise exposure from that equipment and 
generators.  He also recounted an audiometric test as part of 
his examination for separation from service.  After the test, 
the operator asked if he knew he had a hearing loss.  He did 
not pursue the matter because he wanted to get home and begin 
his education.  

Pursuant to the remand of this Board, the Veteran had an 
audiometric examination in October 2009.  The claims folder 
was reviewed.  It was noted that whisper tests were 
documented in 1952, 1953, and 1955.  The examiner stated that 
the whisper test is neither frequency nor ear specific and 
cannot rule out hearing loss.  The Veteran complained of 
bilateral ringing in his ears, which he said he had learned 
to ignore.  His hearing loss made it difficult for him to 
understand conversation.  He denied exposure to loud noise 
prior to service.  He reported that during service, he had 
exposure to loud noise from weapons fire, without hearing 
protection.  Noise exposure since service included factory 
work with hearing protection.  He also had noise exposure 
from chainsaws, woodworking, and hunting without hearing 
protection.  

On the authorized VA audiologic evaluation in October 2009, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
15
20
65
85
90
65
LEFT
15
25
70
95
95
71

Speech audiometry revealed speech recognition ability of 94 
percent in both ears.  The test results were interpreted as 
showing hearing within normal limits through 1000 Hertz with 
moderately severe to profound sensorineural hearing loss from 
1500 to 8000 Hertz, in both ears.  Acoustic immitance testing 
yielded type A tympanograms for both ears, indicating normal 
middle ear pressure and admittance.  

The examiner concluded that without service era audiograms, 
it was not possible to determine if the Veteran's hearing 
loss was related to his military noise exposure versus his 
occupational and/or recreational nose exposure, without 
resorting to speculation.  Also, with no indication of the 
time of onset of the tinnitus, it was not possible to 
determine if it was related to his military noise exposure 
without resorting to speculation.  

Conclusion

The Veteran reports that he was given an audiometric 
examination as part of his separation examination in 1955; 
and that the operator told him the test showed a hearing 
loss.  As a lay witness, the Veteran is competent to report 
what he actually observed, and is within the realm of his 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 
469, 470 (1994); Horowitz v. Brown, 5 Vet. App. 217 (1993).  
He also reported experiencing noise from weapons fire and 
generators.  However, the statements of a lay witness as to 
what a doctor said are not considered to be competent 
evidence.  See Warren v. Brown, 6 Vet App 4 (1993).  Thus, 
the Veteran's report of what he was told is second hand or 
hearsay evidence.  While it is admissible for the purposes of 
VA adjudication, it lacks the probative weight of an actual 
report made by the audiometric examiner.  

The Veteran's own sworn testimony and certified statements 
made during the course of the claim, to the effect that he 
had noise exposure in service and has had a hearing loss and 
tinnitus ever since service, are also competent lay evidence 
of a connection to service.  In this regard, this judge finds 
the Veteran's hearing testimony credible, although somewhat 
limited by his recollection of events over 54 years ago.  

The evidence against the claim consists of the separation 
examination report of 1954, which showed a normal hearing at 
15/15.  The United States Court of Appeals for Veterans 
Claims (Court) has established the 15/15 is normal.  Smith v. 
Derwinski, 2 Vet. App. 137, 140 (1992).  Nevertheless, a VA 
audiologist recently expressed the opinion to the effect that 
that test could not rule out a hearing loss.  Thus, the only 
medical evidence against the claim is not persuasive.  

The other evidence against the claim is the passage of time, 
approximately 33 years, without any medical documentation of 
a hearing loss.  See Maxson.  During this time, the Veteran 
apparently had both occupational and recreational noise 
exposure.   

There is no firm medical evidence or opinion for or against 
the claim.  Thus, in October 2009, the VA audiologist found 
that the hearing loss and tinnitus could not be related to 
military service, without resort to speculation.  

Ultimately, the Board finds that the Veteran's hearing 
testimony is credible and sufficient to establish noise 
exposure in service, a hearing loss in service, and a 
continuing hearing loss following service.  Since the 
whispered voice test on separation examination does not rule 
out the Veteran's high frequency sensorineural hearing loss, 
the evidence for and against the claim is at least in 
approximate balance.  This raises a reasonable doubt, which 
the Board resolves in the Veteran's favor.  38 C.F.R. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  


ORDER

Service connection for a bilateral sensorineural hearing loss 
is granted.  

Service connection for tinnitus is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


